DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 08/02/2022 Amendments/Arguments, which directly filed a terminal disclaimer is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 08/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,859,713 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement Of Reason For Allowance
Claims 1-30 are allowed.
Regarding claim 1, 9, 17, and 25, a method, device, apparatus, and product for determining a position of a mobile device using Visual-Inertial Odometry as claimed have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,871,377 discloses systems and methods for a more usable Augmented Reality (AR) display of navigation indications.  A live camera image of a scene may be captured from a device.  Navigation instructions may be generated from a navigation system and a navigation indication may be generated for display.  A computer vision-based positioning algorithm may be performed on the camera image to determine the relative position between the viewpoint of the device and one or more landmarks in the live camera image.  The location or shape of the visual display of the navigation indication may be determined based on the computer vision-based positioning algorithm.
US 11,372,115 discloses an invention wherein the localization of a vehicle is determined using less expensive and computationally robust equipment compared to conventional methods.  Localization is determined by estimating the position of a vehicle relative to a map of the environment, and the process thereof includes using a map of the surrounding environment of the vehicle, a model of the motion of the frame of reference of the vehicle (e.g., ego-motion), sensor data from the surrounding environment, and a process to match sensory data to the map.  Localization also includes a process to estimate the position based on the sensor data, the motion of the frame of reference of the vehicle, and/or the map.  Such methods and systems enable the use of less expensive components while achieving useful results for a variety of applications, such as autonomous vehicles.
US 2019/0080166 discloses a method of visual odometry for a non-transitory computer readable storage medium storing one or more programs.  The one or more programs comprise instructions, which when executed by a computing device, causes the computing device to perform the following steps comprising: performing data alignment; obtaining data from sensors; based on the data from the sensors, performing machine learning in a visual odometry model; generating a prediction of static optical flow; generating motion parameters; and training the visual odometry model by using at least one of the prediction of static optical flow and the motion parameters.
US 2018/0188381 discloses techniques directed toward reducing inaccuracies in a fused GNSS/VIO output by comparing GNSS/VIO position candidates with an estimated position based on VIO propagation or other motion detection.  If, for a given GNSS epoch, none of the position candidates are within a threshold distance of the estimated position, the estimated position is used as the determined position for the epoch.  In some embodiments, least some of the GNSS measurements used in determining the position candidates may be removed for subsequent outlier rejection and position estimation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646